                         Case 18-12012-LSS             Doc 479       Filed 12/19/18        Page 1 of 3



                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF DELAWARE


         In re                                                 Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                      Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                               (Jointly Administered)
                                   Debtors.
                                                               Ref. Docket Nos. 9, 160, 239, 256, 394, 439, 446 &
                                                               457

                       NOTICE OF FILING OF (I) FIFTH REVISED PROPOSED
                 STALKING HORSE SALE ORDER AND (II) EXHIBIT B TO SUCH ORDER

                       PLEASE TAKE FURTHER NOTICE that, on October 31, 2018, the above-
         captioned debtors and debtors-in-possession (collectively, the “Debtors”) filed the Notice of
         Filing of Proposed Stalking Horse Sale Order [Docket No. 256] (the “Notice of Stalking Horse
         Sale Order”).2 Attached to the Notice of Stalking Horse Sale Order as Exhibit 1 was the
         Proposed Stalking Horse Sale Order.

                        PLEASE TAKE FURTHER NOTICE that, on November 20, 2018, the Debtors
         filed the Notice of Filing of Revised Proposed Stalking Horse Sale Order [Docket No. 394] (the
         “First Notice of Revised Proposed Stalking Horse Sale Order”). Attached to the First Notice of
         Revised Proposed Stalking Horse Sale Order as Exhibit A was a comparison of a revised
         Proposed Stalking Horse Sale Order (the “First Revised Proposed Stalking Horse Sale Order”)
         marked against the Proposed Stalking Horse Sale Order.

                        PLEASE TAKE FURTHER NOTICE that, on December 12, 2018, the Debtors
         filed the Notice of Filing of Second Revised Proposed Stalking Horse Sale Order [Docket No.
         439] (the “Second Notice of Revised Proposed Stalking Horse Sale Order”). Attached to the
         Second Notice of Revised Proposed Stalking Horse Sale Order as Exhibit A was a comparison of
         a further revised Proposed Stalking Horse Sale Order (the “Second Revised Proposed Stalking
         Horse Sale Order”) marked against the First Revised Proposed Stalking Horse Sale Order.

                        PLEASE TAKE FURTHER NOTICE that, on December 12, 2018, the Debtors
         filed the Notice of Filing of Third Revised Proposed Stalking Horse Sale Order [Docket No.
         446] (the “Third Notice of Revised Proposed Stalking Horse Sale Order”). Attached to the Third
         Notice of Revised Proposed Stalking Horse Sale Order as Exhibit A was a comparison of a

         1
           The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
         Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
         Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
         The Debtors’ address is 1800 Century Park East, Suite 600, Los Angeles, California 90067.
         2
           Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Notice of
         Stalking Horse Sale Order.
01:23980710.1
                       Case 18-12012-LSS        Doc 479     Filed 12/19/18     Page 2 of 3



         further revised Proposed Stalking Horse Sale Order (the “Third Revised Proposed Stalking Horse
         Sale Order”) marked against the Second Revised Proposed Stalking Horse Sale Order.

                        PLEASE TAKE FURTHER NOTICE that, on December 13, 2018, the Debtors
         filed the Notice of Filing of Fourth Revised Proposed Stalking Horse Sale Order [Docket No.
         457] (the “Fourth Notice of Revised Proposed Stalking Horse Sale Order”). Attached to the
         Fourth Notice of Revised Proposed Stalking Horse Sale Order as Exhibit A was a comparison of
         a further revised Proposed Stalking Horse Sale Order (the “Fourth Revised Proposed Stalking
         Horse Sale Order”) marked against the Third Revised Proposed Stalking Horse Sale Order.

                       PLEASE TAKE FURTHER NOTICE that, since the filing of the Fourth Notice
         of Revised Proposed Stalking Horse Sale Order, the Debtors, in consultation with the Stalking
         Horse Bidder and other parties, have made certain revisions to the Fourth Revised Proposed
         Stalking Horse Sale Order (the “Fifth Revised Proposed Stalking Horse Sale Order”). Attached
         hereto as Exhibit A is a comparison of the Fifth Revised Proposed Stalking Horse Sale Order
         marked against the Fourth Revised Proposed Stalking Horse Sale Order.

                        PLEASE TAKE FURTHER NOTICE that attached hereto as Exhibit B is
         Exhibit B (the “Cure Schedule”) to the Fifth Revised Proposed Stalking Horse Sale Order.

                       PLEASE TAKE FURTHER NOTICE that the Fifth Revised Proposed Stalking
         Horse Sale Order and the Cure Schedule remain subject to continuing review and negotiation by
         and among the Debtors, the Stalking Horse Bidder, and other interested parties. As such, the
         Debtors reserve all rights to further revise the Fifth Revised Proposed Stalking Horse Sale Order
         and the Cure Schedule at, prior to or after the Sale Hearing, which is currently scheduled for
         today, December 19, 2018, at 2:30 p.m. (ET).




01:23980710.1

                                                        2
                     Case 18-12012-LSS   Doc 479   Filed 12/19/18   Page 3 of 3



         Dated: December 19, 2018              /s/ Robert F. Poppiti, Jr.
                                               Michael R. Nestor, Esq. (Bar No. 3526)
                                               Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                               Ian J. Bambrick, Esq. (Bar No. 5455)
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Rodney Square, 1000 North King Street
                                               Wilmington, Delaware 19801
                                               Tel: (302) 571-6600
                                               Fax: (302) 571-1253

                                               and

                                               Michael L. Tuchin, Esq.
                                               Jonathan M. Weiss, Esq.
                                               Sasha M. Gurvitz, Esq.
                                               KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                               1999 Avenue of the Stars, 39th Floor
                                               Los Angeles, CA 90067
                                               Tel: (310) 407-4000
                                               Fax: (310) 407-9090

                                               Counsel to Debtors and Debtors in Possession




01:23980710.1

                                               3
